— Appeal from an order of the Supreme Court at Special Term (Viscardi, J.), entered September 29, 1982 in Schenectady County, which granted plaintiff’s motion for permission to serve an amended complaint. This action was commenced to recover damages for personal injuries allegedly sustained by plaintiff when her motor vehicle collided with an automobile owned and operated by defendant. Issue was joined in January, 1981, and thereafter in June, 1981, plaintiff filed a note of issue. By notice of motion dated August 6, 1982, plaintiff made a motion, pursuant to CPLR 3025 (subd [b]) for permission to serve an amended complaint adding allegations of willful, wanton and intoxicated conduct, and seeking punitive damages. Special Term granted the motion and this appeal ensued. The determination of a motion to amend rests within the sound discretion of Special Term (3 Weinstein-Korn-Miller, NY Civ Prac, par 3025.11; see, also, Stewart v West Bradford Corp., 88 AD2d 1100). Since a review of the instant record fails to reveal that Special Term abused its discretion, the order should be affirmed. Order affirmed, with costs. Kane, J. P., Main, Casey, Mikoll and Yesawich, Jr., JJ., concur.